Title: To Benjamin Franklin from the Abbé Nolin, 2 September 1779
From: Nolin, abbé ——
To: Franklin, Benjamin


Monsieur
A Versailles le 2 7bre. [1779]
J’ai reçu il y à trois semaines une Lettre de Mr. Gérard avec un cathalogue de Plants quil m’envoyoit. La datte de sa Lettre est du 3 décembre 1778. Le 26 Juillet dernier J’ai recu une autre Lettre avec des cathalogues d’arbres et graines, la datte de cette derniere Lettre est de Philadelphie le 28 mars 1779.
Ces deux Lettres m’ont été Envoyées des Bureaux de Mr. le Cte. de Vergennes. Comme il n’est point fait mention dans les Lettres de M. Gérard du nom des Vaisseaux par lesquels il ma fait les envois, je n’ai fait que des démarches Inutiles pour en avoir des nouvelles, on na pu me dire chez M. de Vergennes par quels Vaisseaux sont arrivées ces deux Lettres.
Je recois dans le moment une autre Lettre de M. Gérard dattée de Philadelphie le 6 Juillet 1779 par laquelle il me marque quil a fait charger sur le navire le Victorieux Capitaine Sapet, des caisses de Plants. C’est la premiere fois quil m’a annoncé le nom du capitaine chargé de ses Envois. M. de Renneval ma assuré que personne ne pouvoit mieux que vous me faire Instruire par vos Bureaux dans quels Ports les Navires americains arrivent.
Si ce n’est pas abuser de votre complaisance Je Vous serois Infiniment obligé de Vouloir bien en faire donner la notte à la Personne qui aura l’honneur de vous remettre ma Lettre. Il y a tout à Craindre que les Plants annoncés ne soyent perdus si on tarde à les reclamer.
J’ai déja payé 2168 l.t. pour les Envois qu’on ma fait d’Amérique et Je n’en ai reçu que deux fort médiocres que le hazard m’a procuré. Dans des temps plus tranquiles nous serons plus heureux.
J’ai L’honneur d’Etre avec Respect de Votre Excellence Le trés humble & trés obéissant serviteur
L’abbé NOLINDirecteur gal des pepinieres du Royau Roule. fg st. honoré
 
Notation: L’abbé Nolin Versailles 2. 7bre.
